DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 7/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 16/982,076, reference NO. USPGPub 2021/0115276 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 9 and 11-37 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance are the instant claims are distinguished over the closest prior art.  The closest prior art being to Klemann (US2011/0268897).  Klemann sets forth an ink primer composition printable by gravure methods, thus a gravure ink composition, comprising a pigment having a preferably oil absorption greater than 300 ml/100 g.  The primary difference is the pigment particle are not taught to be or are required to have an inorganic oxide nanoparticle coated upon the surface of a pigment particle but instead used inorganic pigment, such as silica, having a high oil absorption of greater than 300 ml/100 g and the ink composition are not radiation curable comprising cationic polymerizable compounds and cationic photoinitiators—see [0035]; [0065] and examples. The prior art is silent with regard to a radiation curable gravure ink composition comprising cationic polymerizable compounds with cationic photoinitiators and a modified pigment comprising a pigment and an inorganic oxide nanoparticle coated on the surface of said pigment, wherein said modified pigment has a DBP oil absorption of 215 to 235 ml/100 g, having a particle is size of 0.45 to 0.65 mm, and  a pH value of 5-9, and wherein said inorganic oxide is selected from at least one of silica, titanium dioxide, iron oxide and alumina.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc